960 F.2d 150
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael T. WHITE, Petitioner-Appellant,v.Arthur TATE, Warden, Respondent-Appellee.
No. 91-3962.
United States Court of Appeals, Sixth Circuit.
April 14, 1992.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Michael T. White, a pro se Ohio state prisoner, appeals from the district court order denying his motion to reopen a previously decided habeas corpus action filed under 28 U.S.C. § 2254.   White has also filed a motion in this court to reopen the same action, which was appealed to this court and affirmed.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
White's previous habeas corpus petition challenged his conviction of felonious assault and aggravated burglary with firearm specifications on the ground that the admittance into evidence of a statement obtained from him in violation of his Miranda rights was not harmless error.   The district court denied the petition on January 22, 1990, and this court affirmed that judgment on November 15, 1990.   On June 14, 1991, White filed a motion in the district court entitled "Motion for leave of court to file notice to reopen case."   The district court denied the motion, informing White that he could not reargue the issue that had been decided in the previous case, and that if he wished to raise new arguments challenging his conviction, he would have to do so in a new petition.


3
Upon review, it is concluded that the district court properly denied White's motion to reopen his case, as there is simply no provision in the Federal Rules of Civil Procedure or the Rules Governing § 2254 Cases in the District Courts for such a motion.   Nor is there any rule in the Federal Rules of Appellate Procedure to provide for the filing of such a motion in this court.   Accordingly, the motion to reopen White's previous appeal is denied, and the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.